DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (2020/0127843).

Webster discloses:

As per claim 1, a peer to peer-based messaging and verification system comprising: at least one processor; a network; a network communication device; and a data store positioned in communication with the at least one processor, the network communication device, and the network, the data store containing instructions that, when executed by the at least one processor, cause the system to: generate, thru the at least one processor, a solicitation for a request of credentialed information; select, thru the network communication device, a vendor to provide the credentialed information; complete, thru the at least one processor, a validation process by the vendor with access to the credentialed information; and publish, onto the network, a record of the credentialed information by the vendor.  (para.24, 39, 52-53, and 90—discusses peer-to-peer transactions (blockchain), escrow, and user validation)

As per claims 2, 8, and 14, wherein the processor is further configured to secure a sum within an escrow account onto the network and release, onto the network, the sum from the escrow account in response to the publication of the record of the credentialed information.  (para.52-53—escrow)

As per claims 3, 10, and 16, wherein the processor is further configured to transmit a plurality of requirements for the credentialed information onto the network.  (para.52-53—requirements transmitted)

As per claims 4, 9, and 15, wherein the processor is further configured to add a plurality of negotiation elements to the solicitation, one of the negotiation elements including an element of work performed by the vendor and wherein the step of selecting the vendor is tied to the element of work.  (para.48—vendor negotiations)

As per claims 5, 11, and 17, wherein communications on the network occur thru an encrypted direct channel.  (para.56—encryption)

As per claims 6, 12, and 18, wherein the processor is further configured to confirm the identity of at least one peer thru the use of an encryption method.  (para.56—encryption)

As per claims 7, a method of transmitting and verifying peer to peer-based messages comprising: generating a solicitation for a request of credentialed information; selecting a vendor to provide the credentialed information; completing a validation process by the vendor with access to the credentialed information; and publishing a record of the credentialed information by the vendor onto the network.  (para.24, 39, 52-53, and 90—discusses peer-to-peer transactions (blockchain), escrow, and user validation)

	As per claim 13, a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method of transmitting and verifying peer to peer-based messages 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, 20190182035 discloses identity management.  The closest NPL is “A multiple blockchains architecture on inter-blockchain communication, “L Kan, Y Wei, AH Muhammad, W Siyuan… - … on software quality …, 2018 - ieeexplore.ieee.org.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691